Citation Nr: 0119388	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Husband



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971 and served in the Army Reserves, with periods of active 
duty for training.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO) which denied the 
benefits sought on appeal.

The issue of service connection for a cervical spine disorder 
will be addressed by the Board in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
a right knee disorder has been obtained.

2.  While on active duty for training, the veteran was 
injured in a motor vehicle accident.

3.  During service, the veteran was diagnosed with 
degenerative joint disease of the right knee, subluxating 
patella, and very mild chondromalacia.


CONCLUSION OF LAW

The veteran's current right knee disorder was incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act (VCAA).  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000).  In that regard, the Board notes that VA fulfilled 
its duty to assist the veteran by obtaining and fully 
developing all relevant evidence necessary for an equitable 
disposition of the issue on appeal.  The RO afforded the 
veteran a VA examination, as well as obtained medical 
evidence supporting the veteran's claim.  The veteran was 
also afforded a hearing by the RO in August 1999.  The 
Statement of the Case provided to the veteran and her 
representative informed her of the pertinent laws and 
regulations and the evidence necessary to substantiate her 
claim.  As such, the Board finds that the duty to assist was 
satisfied, and the Board will proceed with a disposition on 
the merits.

The Board notes that VA medical records from the Medical 
Center in Ann Arbor, Michigan were not associated with the 
veteran's claims file.  However, with regard to the issue of 
service connection for a right knee disorder, the Board's 
decision to proceed does not prejudice the veteran in the 
disposition of her claim for service connection for a right 
knee disorder, as the finding is favorable to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ("[I]f BVA 
determines that [an] omission . . . did not prejudice the 
claimant or violate VA's statutory duty to assist, BVA [can] 
properly render a decision on the appeal....").

The veteran claims service connection for a right knee 
disorder. A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1132, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  
If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

The evidence of record consists of service medical records, 
private medical records, and a VA examination report.  
Service medical records indicate that the veteran was injured 
in a car accident in April 1982 while on active duty for 
training.  The report from St. Joseph Mercy Hospital in Ann 
Arbor, Michigan was associated with the veteran's service 
medical records.  According to the record, the veteran 
complained of pain in her right hip, right knee, and left 
elbow following the accident.  X-rays of the right knee were 
negative for a fracture.  The Report of Investigation, dated 
October 1983, stated that the motor vehicle accident was 
found to be "in the line of duty."  A private medical 
record associated with the veteran's service medical records, 
dated September 1982, shows that the veteran underwent a 
right knee arthroscopy which was negative for internal 
derangement of the right knee.  Nevertheless, a record dated 
April 5, 1983 shows that the veteran was seen for her right 
knee.  According to the record, examination revealed slight 
patellar crepitations, trace medial and lateral laxity, and 
mild anterior drawer sign.  No effusion was noted.  The 
veteran was diagnosed with mild chondromalacia and probable 
anterior cruciate ligament strain.  Another record, dated 
April 11, 1983, assessed the veteran as having a subluxating 
patella.  A record dated September 1991 showed that the 
veteran complained of soreness and weakness of the right leg, 
and that the veteran related that she was in a motor vehicle 
accident where her right knee hit the dashboard.  A November 
1993 record stated that the veteran had a history of chronic 
right knee pain and weakness since the motor vehicle 
accident.  Examination revealed crepitance and effusion of 
the right knee.  The veteran was assessed as having 
degenerative joint disease of the right knee.  Furthermore, 
the medical examination reports dated June 1983, June 1987, 
July 1990, March 1991, January 1993, and January 1998 note 
that the veteran had a "'trick' or locked knee" and that 
she injured her right knee in a motor vehicle accident in 
1982.

Private medical records have been associated with the 
veteran's claims file.  Private treatment records from John 
Ferris, D.O., P.C., dated July 1982 to October 1983, indicate 
that the veteran had intermittent difficulty with her right 
knee since the April 1982 accident.  Examination in July 1982 
showed that the veteran had mild atrophy of the right 
quadriceps and negative drawers sign and lateral pivot shift.  
Examination in May 1983 showed mild patellar crepitus and 
subluxation of the patella.  X-rays revealed a lateral tilt 
of the patella.  Another record, dated March 1989, states 
that the veteran had a moderate loss of strength in the right 
hip, knee, and ankle.

The veteran was afforded a VA examination in connection with 
her claim for service connection in December 1998.  According 
to the VA examination report, the veteran complained of 
occasional instability and a tendency of falling due to her 
right knee.  The veteran also complained of pain on palpation 
over the patella.  Examination revealed that the right knee 
is in mild valgus of 10 degrees.  No effusion was present and 
range of motion was zero (0) to 140 degrees.  X-rays were 
within normal limits and there was no evidence of objective 
pathology.  The diagnosis was history of right knee pain.

An award of service connection requires that the veteran have 
a disability as a result of a disease or injury during 
service.  See 38 C.F.R. § 1110, 1131.  In this case, the 
Board finds that the evidence establishes that the veteran's 
right knee disability was incurred during service.  The 
service medical records clearly indicate that the veteran was 
injured during a motor vehicle accident while on active duty 
for training.  See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§§ 3.303, 3.6(a) (Service connection may only be granted for 
disease or injury incurred or aggravated during active duty 
or any period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; or for any injury 
incurred during any period of inactive duty training in which 
the individual was disabled or died from an injury incurred 
or aggravated in the line of duty).  Additionally, the 
veteran was diagnosed with mild chondromalacia of the right 
knee and degenerative joint disease, as well as assessed as 
having a subluxating patella.  Moreover, the veteran had a 
continuity of symptoms from the accident in April 1982 
through the time of her VA examination in December 1998.  
Although most of the veteran's complaints were of pain, see 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (". . . . 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."), 
the service medical records clearly identify an etiology for 
the veteran's symptomatology.  The Board notes that the 
December 1998 VA examination is negative for a diagnosis of a 
right knee disorder, but nevertheless finds that the history 
provided by the veteran to the service physicians and VA to 
be credible and to have significant probative value.  
Further, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  
Accordingly, the Board concludes that service connection is 
warranted for a right knee disorder.


ORDER

Service connection for a right knee disorder is granted.


REMAND

With respect to the veteran's claim for service connection of 
a cervical spine disorder, a March 1999 rating decision 
denied service connection.  The veteran contends that she is 
entitled to service connection on the basis that a cervical 
spine injury was incurred while on active duty for training.

A preliminary review of the record reveals that the veteran 
was afforded a VA examination in December 1998.  The report 
from this examination is associated with the file.  
Nonetheless, the VA examination report and the veteran's 
treatment records create a question as to the origin and 
extent of the veteran's cervical spine disability.  According 
to the medical evidence of record, the veteran was treated 
for pain and stiffness in her neck in January 1993 and 
complained of a pinched nerve in her neck in June 1996.  The 
veteran testified at her August 1999 hearing that the she 
injured her neck while moving footlockers in July 1997, for 
which she sought treatment in August 1997.  Those service 
medical records have been associated with the claims file, 
and the injury was determined to have occurred "in the line 
of duty."  Also of record are x-ray reports dated May 1998 
and September 1998 indicating possible muscle spasm in the 
cervical region and degenerative changes at C5-6 and C6-7.  
The medical evidence of record is ambiguous as to whether the 
veteran's current cervical spine disability is related to or 
separate from the veteran's injury while on active duty for 
training.  As such, the Board finds that there is 
insufficient medical evidence for a decision to be made as to 
the veteran's claim and that the veteran should be afforded 
an additional VA examination in order to better delineate the 
nature and etiology of the veteran's cervical spine 
disability.

Also, the Board notes that a letter from the veteran's 
representative, dated May 2000, indicates that the veteran 
submitted records from the VA Medical Center in Ann Arbor, 
Michigan in September 1999.  However, these records are not 
currently associated with the veteran's claims file.  The 
Board finds that such records are relevant to the veteran's 
claim for service connection, and should be associated with 
her claims file.

Lastly, while the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law 
substantially modified the circumstances under which VA's 
duty to assist a claimant applies, and how that duty is to be 
discharged.  Changes potentially relevant to the veteran's 
claim include the establishment of specific procedures for 
advising the claimant of information required to substantiate 
a claim, a broader VA obligation to obtain records, and a 
broader obligation to advise claimants of the status of those 
efforts. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should obtain and associate 
with the claims file all VA records 
pertaining to the veteran, particularly 
all VA treatment records related to the 
veteran's cervical spine disability.

3.  The veteran should be afforded an 
examination to determine the nature, 
severity, and etiology of any cervical 
spine disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
report complaints and clinical findings 
in detail, and to provide a complete 
rationale for all opinions offered.  The 
examiner should offer an opinion as to 
whether the veteran's cervical spine 
disability is any way related to any 
injury or symptomatology present in 
service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



